Citation Nr: 1435078	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability, to include as due to exposure to asbestos and/or petroleum products. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

Although the RO implicitly reopened the Veteran's claim of service connection for a respiratory condition by deciding the issue on its merits in the January 2013 Statement of the Case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issue is characterized accordingly.

The issues of service connection for residuals of a TBI and a respiratory disability (on de novo basis) are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.





FINDINGS OF FACT

1.  An August 2004 rating decision denied the Veteran service connection for a lung disability (claimed as due to exposure to asbestos), essentially based on a finding that exposure to asbestos in service was not shown. 

2.  Evidence received since the August 2004 rating decision shows a possible diagnosis of asbestos related lung disability and that the Veteran was exposed to asbestos (and petroleum products) in service; relates to unestablished facts necessary to substantiate the claim of service connection for a lung disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a respiratory disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  It applies to the instant claim.  However, inasmuch as the benefit sought with respect to the matter addressed is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

An August 2004 rating decision denied the Veteran's claim of service connection for a lung disability claimed as due to asbestos exposure essentially based on a finding that asbestos exposure in service was not shown.  He was advised of the denial, but did not appeal it (or submit new and material evidence in the year following).  Hence, the August 2004 rating decision became final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the August 2004 rating decision included the Veteran's STRs (which are silent regarding complaints, treatment, or diagnosis of a respiratory condition); post-service treatment records from 2004; and reports of VA examinations in February and May 2004 (which found minimal interstitial disease on his chest, but no clear evidence of asbestos exposure). 

Evidence received since the August 2004 rating decision includes VA treatment records; Social Security Administration (SSA) disability records (which show a secondary diagnosis of asbestosis); and the transcript of the June 2014 hearing, when his exposure to asbestos and petroleum products in service was conceded (in part based on his deemed credible testimony describing 1960s' service in a Coast Guard engine room). 

The evidence received since the August 2004 rating decision, specifically, the SSA records and June 2014 hearing testimony, was not before agency decision-makers at that time, is new, and directly addresses unestablished facts necessary to substantiate the  claim of service connection for a respiratory disability as due to exposure to asbestos and/or petroleum products in service.  The SSA records suggest that the Veteran has asbestosis, and exposure to asbestos has been conceded; therefore, the SSA records relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.  38 C.F.R. §  3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  De novo consideration of the claim is discussed in the Remand below. 


ORDER

The appeal to reopen the claim of service connection for a respiratory disability, to include as due to exposure to asbestos and/or petroleum products is granted.  


REMAND

The Veteran has not been afforded a VA examination in connection with these claims.  Regarding his claim of service connection for residuals of a TBI, based on his testimony and the nature of his duties in service, it may reasonably be conceded that he had some sort of fall in service.  What must be determined is whether his current alleged symptoms, including memory loss, lightheadness, and right cerebral hemisphere infraction are the types of symptoms/disability consistent with remote head trauma resulting from the type of fall in service that has been described.   That is a medical question; accordingly, an examination to secure a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the reopening of the Veteran's claim of service connection for a respiratory disability has triggered VA's duty to assist the Veteran by arranging for an examination to secure a medical nexus opinion with respect to that issue.

Finally, the record reflects that the Veteran receives ongoing treatment at the Huntington, West Virginia VA medical center (VAMC).  The most recent VA treatment report in the record is dated in September 2013.  Updated records of treatment for the disabilities on appeal may contain pertinent information, are constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2).

The case is REMANDED for the following action:

1. The AOJ should secure and associate with the record updated records of all VA treatment the Veteran has received for his claimed disabilities since September 2013.  

2. The AOJ should thereafter arrange for the Veteran to be scheduled for a VA TBI protocol examination.  His entire record (to specifically include this remand and the transcript of the June 2014 videoconference hearing) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Board has found that it may be conceded that the Veteran had a fall in service, as alleged. Any tests or diagnostic studies deemed necessary should be completed.  The examination must be conducted following the revised protocol for Traumatic Brain Injury examinations that came into effect on May 25, 2010.  This may require scheduling multiple special examinations by appropriate examiners to examine each area of dysfunction claimed or noted (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from a head injury in service .

The examiner must specifically elicit from the Veteran a description of the symptoms/impairment he claims are related to a head injury in service, ascertain whether the Veteran indeed has such symptoms or impairment, and indicate whether they are consistent with the type of remote fall described.  The examiner should also identify any (and all) other symptoms/pathology found (that may be considered residuals of a head injury) and opine whether they are consistent with the remote injury described.  If any symptoms or pathology found are instead attributed to a co-existing (and distinctly separate) disability or to a more recent injury and cannot be related to the alleged head injury in service , it should be so stated with explanation.   

The examiner must include rationale for all opinions, with citation to supporting factual data.

3. The AOJ should also arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any respiratory disability he may have, and specifically whether any such disability is related to exposure to asbestos and/or petroleum products in service.  (The examiner should note that exposure to asbestos and petroleum products in service has been conceded).  The Veteran's entire record must be reviewed in conjunction with the examination, any indicated tests or studies must be completed, and findings must be described in detail.  Based on review of the record and examination of the Veteran, the examiner must offer opinions that respond to the following:

a. Please identify (by clinical diagnosis) each respiratory disability entity found.  Specifically, does the Veteran have a diagnosis of asbestosis?

b. Please determine the likely etiology for each respiratory disability entity diagnosed, specifically, is it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to specifically include as due to exposure to asbestos and/or petroleum products therein?

c. The examiner is asked to specifically comment on the finding of a secondary diagnosis of asbestosis (noted in SSA records), and whether such diagnosis is supported by the medical evidence in the record. 

The examiner must include rationale for all opinions.

4. The AOJ should then review the record and readjudicate de novo the issues on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


